Citation Nr: 1530726	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  10-40 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to service connection for a bilateral flank disability.
 
2. Entitlement to service connection for a left trapezium disability.
 
3. Entitlement to service connection for a right eye disability.
 
4. Entitlement to service connection for hemorrhoids.


REPRESENTATION

Veteran represented by:	Charles D. Romo, Attorney


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1981 to September 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an September 2007 rating decision of the St. Petersburg, Florida Regional Office (RO) of the Department of Veterans Affairs (VA).  This case is now under the jurisdiction of the Oakland, California RO.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the September 2013 Board remand, the Board instructed the AOJ to contact the Veteran and ask him to identify the approximate dates of treatment he received at Naval Air Station Lemoore, including whether any post-service treatment was actually rendered.  The Board requested this again in a January 2015 Remand.

On both occasion, the AOJ did not have the correct address and attempted to contact the Veteran through previous addresses.  There was no response from the Veteran. In an effort to ensure that the Veteran's address was correct, the Board contacted the Veteran's attorney and found that the Veteran has moved from California to Florida.  As the previous notification were sent to addresses in California, the Board finds that an additional remand is necessary for the directives in the September 2013 and by extension the January 2015 remand to be accomplished.  The Board is obligated by law to ensure that the AOJ complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance. See Stegall v. West, 11 Vet. App. 268 (1998). As this case is being remanded, the Board finds that the AOJ should also update the VA treatment records.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran has moved out of the jurisdiction of the Oakland, California, he appears to currently reside in 311 West Ashley St., Unit 604, Jacksonville , Florida  32202 as reflected in the Veterans Appeals Control and Locator System (VACOLS).  Ensure that the transfer of the case file and jurisdiction is aligned with the Veteran's current address in Jacksonville, Florida.

2.  Contact the Veteran at the address noted above and request  approximate dates of treatment he received at Naval Air Station Lemoore, including whether any post-service treatment was actually rendered. If any post-service treatment is identified, it should be sought.

Regardless of the Veteran's response, the AOJ should take appropriate steps to obtain any Department of Defense (DoD) pertaining to the Veteran at the Naval Air Station Lemoore.

3. Contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA health care providers who have treated him for his bilateral flank, left trapezium, right eye, and hemorrhoids. The Veteran should be requested to sign any necessary authorization for release of medical records to VA, and appropriate steps should be made to obtain any identified records. 


In particular, the Veteran is alerted that the RO is attempting to obtain treatment records from the Mayo Clinic (located at 4500 San Pablo Rd, Jacksonville, FL, 32224).
 
Regardless of the Veteran's response the AOJ should update the VA treatment records that are of record, ensuring that VA has obtained all VA treatment provided to the Veteran in both Florida and California.

If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file. If the records are unavailable, notify the Veteran in accordance with 38 C.F.R. § 3.159(e)

5. Send the Veteran a letter pursuant to 38 C.F.R. § 3.159(e) , which explains that VA was unable to obtain records from AARLA.
 
6. Then readjudicate the appeal. If the claims remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

	(CONTINUED ON NEXT PAGE)





_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




